Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 16, 2019

                                     No. 04-19-00369-CV

                              IN THE INTEREST OF N.N.M.

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 17-01-13061-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, appellant’s appeal is ABATED for
appointment of new appellate counsel. The trial court is ORDERED to appoint new appellate
counsel for appellant on or before October 28, 2019. The trial court clerk is ORDERED to file a
supplemental clerk’s record that includes the trial court’s order on or before November 5, 2019.

       It is so ORDERED on October 16, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.

                                               _____________________________
                                               Luz Estrada, Chief Deputy Clerk